

	

		II

		109th CONGRESS

		1st Session

		S. 155

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mrs. Feinstein (for

			 herself, Mr. Hatch,

			 Mr. Grassley, Mr. Cornyn, and Mr.

			 Kyl) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To increase and enhance law enforcement resources

		  committed to investigation and prosecution of violent gangs, to deter and

		  punish violent gang crime, to protect law-abiding citizens and communities from

		  violent criminals, to revise and enhance criminal penalties for violent crimes,

		  to reform and facilitate prosecution of juvenile gang members who commit

		  violent crimes, to expand and improve gang prevention programs, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the Gang Prevention and Effective Deterrence Act of

			 2005.

			

				(b)

				Table of contents

				The table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Title I—Criminal street gang abatement

				Act

					Sec. 100. Findings.

					Subtitle A—Criminal law reforms and

				enhanced penalties to deter and punish illegal street gang activity

					Sec. 101. Solicitation or recruitment of

				persons in criminal street gang activity.

					Sec. 102. Criminal street

				gangs.

					Sec. 103. Violent crimes in furtherance or

				in aid of criminal street gangs.

					Sec. 104. Interstate and foreign travel or

				transportation in aid of criminal street gangs.

					Sec. 105. Amendments relating to violent

				crime in areas of exclusive Federal jurisdiction.

					Sec. 106. Increased penalties for use of

				interstate commerce facilities in the commission of murder-for-hire and other

				felony crimes of violence.

					Sec. 107. Increased penalties for violent

				crimes in aid of racketeering activity.

					Sec. 108. Murder and other violent crimes

				committed during and in relation to a drug trafficking crime.

					Subtitle B—Increased Federal resources to

				deter and prevent at-risk youth from joining illegal street gangs

					Sec. 110. Designation of and assistance

				for high intensity interstate gang activity areas.

					Sec. 111. Enhancement of project safe

				neighborhoods initiative to improve enforcement of criminal laws against

				violent gangs.

					Sec. 112. Additional resources needed by

				the Federal Bureau of Investigation to investigate and prosecute violent

				criminal street gangs.

					Sec. 113. Grants to State and local

				prosecutors to combat violent crime and to protect witnesses and victims of

				crimes.

					Sec. 114. Reauthorize the gang resistance

				education and training projects program.

					Title II—Violent crime reforms needed to

				deter and prevent illegal gang crime

					Sec. 201. Multiple interstate

				murder.

					Sec. 202. Expansion of rebuttable

				presumption against release of persons charged with firearms

				offenses.

					Sec. 203. Venue in capital

				cases.

					Sec. 204. Statute of limitations for

				violent crime.

					Sec. 205. Predicate crimes for

				authorization of interception of wire, oral, and electronic

				communications.

					Sec. 206. Clarification to hearsay

				exception for forfeiture by wrongdoing.

					Sec. 207. Clarification of venue for

				retaliation against a witness.

					Sec. 208. Amendment of sentencing

				guidelines relating to certain gang and violent crimes.

					Sec. 209. Increased penalties for criminal

				use of firearms in crimes of violence and drug trafficking.

					Sec. 210. Possession of firearms by

				dangerous felons.

					Sec. 211. Conforming

				amendment.

					Title III—Juvenile crime reform for violent

				offenders

					Sec. 301. Treatment of Federal juvenile

				offenders.

					Sec. 302. Notification after

				arrest.

					Sec. 303. Release and detention prior to

				disposition.

					Sec. 304. Speedy trial.

					Sec. 305. Federal sentencing

				guidelines.

				

			

			I

			Criminal street gang abatement Act

			

				100.

				Findings

				Congress finds that—

				

					(1)

					violent crime and drug trafficking are pervasive problems at the

			 national, State, and local level;

				

					(2)

					the crime rate is exacerbated by the association of persons in

			 gangs to commit acts of violence and drug offenses;

				

					(3)

					according to the most recent National Drug Threat Assessment,

			 criminal street gangs are responsible for the distribution of much of the

			 cocaine, methamphetamine, heroin, and other illegal drugs being distributed in

			 rural and urban communities throughout the United States;

				

					(4)

					gangs commit acts of violence or drug offenses for numerous

			 motives, such as membership in or loyalty to the gang, for protecting gang

			 territory, and for profit;

				

					(5)

					gang presence has a pernicious effect on the free flow of

			 commerce in local businesses and directly affects the freedom and security of

			 communities plagued by gang activity;

				

					(6)

					gangs often recruit and utilize minors to engage in acts of

			 violence and other serious offenses out of a belief that the criminal justice

			 systems are more lenient on juvenile offenders;

				

					(7)

					gangs often intimidate and threaten witnesses to prevent

			 successful prosecutions;

				

					(8)

					gang recruitment can be deterred through increased vigilance,

			 strong criminal penalties, equal partnerships with State and local law

			 enforcement, and proactive intervention efforts, particularly targeted at

			 juveniles, prior to gang involvement;

				

					(9)

					State and local prosecutors, in hearings before the Committee on

			 the Judiciary of the Senate, enlisted the help of Congress in the prevention,

			 investigation, and prosecution of gang crimes and in the protection of

			 witnesses and victims of gang crimes; and

				

					(10)

					because State and local prosecutors and law enforcement have the

			 expertise, experience, and connection to the community that is needed to combat

			 gang violence, consultation and coordination between Federal, State, and local

			 law enforcement is critical to the successful prosecutions of criminal street

			 gangs.

				

				A

				Criminal law reforms and enhanced penalties To deter and punish

			 illegal street gang activity

				

					101.

					Solicitation or recruitment of persons in criminal street gang

			 activity

					Chapter 26 of title 18, United

			 States Code, is amended by adding at the end the following:

					

						

							522.

							Recruitment of persons to participate in a criminal street

				gang

							

								(a)

								Prohibited acts

								It shall be unlawful for any person to recruit, employ,

				solicit, induce, command, or cause another person to be or remain as a member

				of a criminal street gang, or conspire to do so, with the intent to cause that

				person to participate in an offense described in section 521(a).

							

								(b)

								Definition

								In this section:

								

									(1)

									Criminal street gang

									The term criminal street gang shall have the same

				meaning as in section 521(a) of this title.

								

									(2)

									Minor

									The term minor means a person who is less than 18

				years of age.

								

								(c)

								Penalties

								Any person who violates subsection (a) shall—

								

									(1)

									be imprisoned not more than 5 years, fined under this title, or

				both; or

								

									(2)

									if the person recruited, solicited, induced, commanded, or

				caused to participate or remain in a criminal street gang is under the age of

				18—

									

										(A)

										be imprisoned for not more than 10 years, fined under this

				title, or both; and

									

										(B)

										at the discretion of the sentencing judge, be liable for any

				costs incurred by the Federal Government, or by any State or local government,

				for housing, maintaining, and treating the person until the person attains the

				age of 18 years.

									.

				

					102.

					Criminal street gangs

					

						(a)

						Criminal street gang prosecutions

						Section 521 of title 18, United States Code, is amended to read

			 as follows:

						

							

								521.

								Criminal street gang prosecutions

								

									(a)

									Definitions

									As used in this chapter:

									

										(1)

										Criminal street gang

										The term criminal street gang means a formal or

				informal group, club, organization, or association of 3 or more individuals,

				who individually, jointly, or in combination, have committed or attempted to

				commit for the direct or indirect benefit of, at the direction of, in

				furtherance of, or in association with the group, club organization, or

				association at least 2 separate acts, each of which is a predicate gang crime,

				1 of which occurs after the date of enactment of the Gang Prevention and

				Effective Deterrence Act of 2004 and the last of which occurs not later than 10

				years (excluding any period of imprisonment) after the commission of a prior

				predicate gang crime, and 1 predicate gang crime is a crime of violence or

				involves manufacturing, importing, distributing, possessing with intent to

				distribute, or otherwise dealing in a controlled substance or listed chemicals

				(as those terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802))

				provided that the activities of the criminal street gang affect interstate or

				foreign commerce, or involve the use of any facility of, or travel in,

				interstate or foreign commerce.

									

										(2)

										Predicate gang crime

										The term predicate gang crime means—

										

											(A)

											any act, threat, conspiracy, or attempted act, which is

				chargeable under Federal or State law and punishable by imprisonment for more

				than 1 year involving—

											

												(i)

												murder;

											

												(ii)

												manslaughter;

											

												(iii)

												maiming;

											

												(iv)

												assault with a dangerous weapon;

											

												(v)

												assault resulting in serious bodily injury;

											

												(vi)

												gambling;

											

												(vii)

												kidnapping;

											

												(viii)

												robbery;

											

												(ix)

												extortion;

											

												(x)

												arson;

											

												(xi)

												obstruction of justice;

											

												(xii)

												tampering with or retaliating against a witness, victim, or

				informant;

											

												(xiii)

												burglary;

											

												(xiv)

												sexual assault (which means any offense that involves conduct

				that would violate chapter 109A if the conduct occurred in the special maritime

				and territorial jurisdiction);

											

												(xv)

												carjacking; or

											

												(xvi)

												manufacturing, importing, distributing, possessing with intent

				to distribute, or otherwise dealing in a controlled substance or listed

				chemicals (as those terms are defined in section 102 of the

				Controlled Substances Act

				(21 U.S.C.

				802));

											

											(B)

											any act punishable by imprisonment for more than 1 year

				under—

											

												(i)

												section 844 (relating to explosive materials);

											

												(ii)

												section 922(g)(1) (where the underlying conviction is a violent

				felony (as defined in section 924(e)(2)(B) of this title) or is a serious drug

				offense (as defined in section 924(e)(2)(A) of this title));

											

												(iii)

												subsection (a)(2), (b), (c), (g), or (h) of section 924

				(relating to receipt, possession, and transfer of firearms);

											

												(iv)

												sections 1028 and 1029 (relating to fraud and related activity

				in connection with identification documents or access devices);

											

												(v)

												section 1503 (relating to obstruction of justice);

											

												(vi)

												section 1510 (relating to obstruction of criminal

				investigations);

											

												(vii)

												section 1512 (relating to tampering with a witness, victim, or

				informant), or section 1513 (relating to retaliating against a witness, victim,

				or informant);

											

												(viii)

												section 1708 (relating to theft of stolen mail matter);

											

												(ix)

												section 1951 (relating to interference with commerce, robbery

				or extortion);

											

												(x)

												section 1952 (relating to racketeering);

											

												(xi)

												section 1956 (relating to the laundering of monetary

				instruments);

											

												(xii)

												section 1957 (relating to engaging in monetary transactions in

				property derived from specified unlawful activity);

											

												(xiii)

												section 1958 (relating to use of interstate commerce facilities

				in the commission of murder-for-hire); or

											

												(xiv)

												sections 2312 through 2315 (relating to interstate

				transportation of stolen motor vehicles or stolen property); or

											

											(C)

											any act involving the Immigration

				and Nationality Act, section 274 (relating to bringing in and

				harboring certain aliens), section 277 (relating to aiding or assisting certain

				aliens to enter the United States), or section 278 (relating to importation of

				alien for immoral purpose).

										

										(3)

										State

										The term State means each of the several States of

				the United States, the District of Columbia, and any commonwealth, territory,

				or possession of the United States.

									

									(b)

									Participation in criminal street gangs

									It shall be unlawful—

									

										(1)

										to commit, or conspire or attempt to commit a predicate

				crime—

										

											(A)

											in furtherance or in aid of the activities of a criminal street

				gang;

										

											(B)

											for the purpose of gaining entrance to or maintaining or

				increasing position in such a gang; or

										

											(C)

											for the direct or indirect benefit of the criminal street gang,

				or in association with the criminal street gang; or

										

										(2)

										to employ, use, command, counsel, persuade, induce, entice, or

				coerce any individual to commit, cause to commit, or facilitate the commission

				of, a predicate gang crime—

										

											(A)

											in furtherance or in aid of the activities of a criminal street

				gang;

										

											(B)

											for the purpose of gaining entrance to or maintaining or

				increasing position in such a gang; or

										

											(C)

											for the direct or indirect benefit or the criminal street gang,

				or in association with the criminal street gang.

										

									(c)

									Penalties

									Whoever violates paragraph (1) or (2) of subsection (b)—

									

										(1)

										shall be fined under this title, imprisoned for not more than

				30 years, or both; and

									

										(2)

										if the violation is based on a predicate gang crime for which

				the maximum penalty includes life imprisonment, shall be fined under this

				title, imprisoned for any term of years or for life, or both.

									

									(d)

									Forfeiture

									

										(1)

										In general

										The court, in imposing sentence on a person who is convicted of

				an offense under this section, shall order that the defendant forfeit to the

				United States—

										

											(A)

											any property, real or personal, constituting or traceable to

				gross proceeds obtained from such offense; and

										

											(B)

											any property used or intended to be used, in any manner or

				part, to commit or to facilitate the commission of such violation.

										

										(2)

										Criminal procedures

										The procedures set forth in section 413 of the

				Controlled Substances Act

				(21 U.S.C.

				853), other than subsection (d) of that section, and in rule

				32.2 of the Federal Rules of Criminal Procedure, shall apply to all stages of a

				criminal forfeiture proceeding under this section.

									

										(3)

										Civil procedures

										Property subject to forfeiture under paragraph (1) may be

				forfeited in a civil case pursuant to the procedures set forth in chapter 46 of

				this title.

									.

					

						(b)

						Clerical amendment

						The table of sections at the beginning of chapter 26 of title 18,

			 United States Code, is amended to read as follows:

						

							

								521. Criminal street gang

				prosecutions.

							

							.

					

					103.

					Violent crimes in furtherance or in aid of criminal street

			 gangs

					

						(a)

						Violent crimes and criminal street gang recruitment

						Chapter 26 of title 18, United States Code, as amended by section

			 101, is amended by adding at the end the following:

						

							

								523.

								Violent crimes in furtherance or in aid of a criminal street

				gang

								

									(a)

									Any person who, for the purpose of gaining entrance to or

				maintaining or increasing position in, or in furtherance or in aid of, or for

				the direct or indirect benefit of, or in association with a criminal street

				gang, or as consideration for the receipt of, or as consideration for a promise

				or agreement to pay, anything of pecuniary value to or from a criminal street

				gang, murders, kidnaps, sexually assaults (which means any offense that

				involved conduct that would violate chapter 109A if the conduct occurred in the

				special maritime and territorial jurisdiction), maims, assaults with a

				dangerous weapon, commits assault resulting in serious bodily injury upon,

				commits any other crime of violence or threatens to commit a crime of violence

				against any individual, or attempts or conspires to do so, shall be punished,

				in addition and consecutive to the punishment provided for any other violation

				of this chapter—

									

										(1)

										for murder, by death or imprisonment for any term of years or

				for life, a fine under this title, or both;

									

										(2)

										for kidnapping or sexual assault, by imprisonment for any term

				of years or for life, a fine under this title, or both;

									

										(3)

										for maiming, by imprisonment for any term of years or for life,

				a fine under this title, or both;

									

										(4)

										for assault with a dangerous weapon or assault resulting in

				serious bodily injury, by imprisonment for not more than 30 years, a fine under

				this title, or both;

									

										(5)

										for any other crime of violence, by imprisonment for not more

				than 20 years, a fine under this title, or both;

									

										(6)

										for threatening to commit a crime of violence specified in

				paragraphs (1) through (4), by imprisonment for not more than 10 years, a fine

				under this title, or both;

									

										(7)

										for attempting or conspiring to commit murder, kidnapping,

				maiming, or sexual assault, by imprisonment for not more than 30 years, a fine

				under this title, or both; and

									

										(8)

										for attempting or conspiring to commit a crime involving

				assault with a dangerous weapon or assault resulting in serious bodily injury,

				by imprisonment for not more than 20 years, a fine under this title, or

				both.

									

									(b)

									Definition

									In this section, the term criminal street gang has

				the same meaning as in section 521 of this title.

								.

					

						(b)

						Clerical amendment

						The table of sections at the beginning of chapter 26 of title 18,

			 United States Code, is amended by adding at the end the following:

						

							

								522. Recruitment of persons to participate

				in a criminal street gang.

								523. Violent crimes in furtherance of a

				criminal street

				gang.

							

							.

					

					104.

					Interstate and foreign travel or transportation in aid of

			 racketeering enterprises and criminal street gangs

					Section 1952 of title 18,

			 United States Code, is amended—

					

						(1)

						in subsection (a)—

						

							(A)

							by striking and thereafter performs or attempts to

			 perform and inserting and thereafter performs, or attempts or

			 conspires to perform;

						

							(B)

							by striking 5 years and inserting 10

			 years; and

						

							(C)

							by inserting punished by death or after if

			 death results shall be;

						

						(2)

						by redesignating subsections (b) and (c) as subsections (c) and

			 (d), respectively;

					

						(3)

						by inserting after subsection (a) the following:

						

							

								(b)

								Whoever travels in interstate or foreign commerce or uses the

				mail or any facility in interstate or foreign commerce, with the intent to

				kill, assault, bribe, force, intimidate, or threaten any person, to delay or

				influence the testimony of, or prevent from testifying, a witness in a State

				criminal proceeding and thereafter performs, or attempts or conspires to

				perform, an act described in this subsection, shall—

								

									(1)

									be fined under this title, imprisoned for any term of years, or

				both; and

								

									(2)

									if death results, be punished by death or imprisonment for any

				term of years or for life.

								;

				and

					

						(4)

						in subsection (c)(2), as redesignated under subparagraph (B), by

			 inserting intimidation of, or retaliation against, a witness, victim,

			 juror, or informant, after extortion, bribery,.

					

					105.

					Amendments relating to violent crime in areas of exclusive

			 Federal jurisdiction

					

						(a)

						Assault within Maritime and territorial jurisdiction of United

			 States

						Section 113(a)(3) of title 18, United States Code, is amended by

			 striking with intent to do bodily harm, and without just cause or

			 excuse,.

					

						(b)

						Manslaughter

						Section 1112(b) of title 18, United States Code, is amended

			 by—

						

							(1)

							striking ten years and inserting 20

			 years; and

						

							(2)

							striking six years and inserting 10

			 years.

						

						(c)

						Offenses committed within Indian country

						Section 1153(a) of title 18, United States Code, is amended by

			 inserting an offense for which the maximum statutory term of

			 imprisonment under section 1363 is greater than 5 years, after a

			 felony under chapter 109A,.

					

						(d)

						Racketeer influenced and corrupt organizations

						Section 1961(1) of title 18, United States Code, is

			 amended—

						

							(1)

							in subparagraph (A), by inserting , or would have been so

			 chargeable if the act or threat (other than lawful forms of gambling) had not

			 been committed in Indian country (as defined in section 1151) or in any other

			 area of exclusive Federal jurisdiction, after chargeable under

			 State law; and

						

							(2)

							in subparagraph (B), by inserting section 1123 (relating

			 to multiple interstate murder), after section 1084 (relating to

			 the transmission of wagering information),.

						

						(e)

						Carjacking

						Section 2119 of title 18, United States Code, is amended by

			 striking , with the intent to cause death or serious bodily

			 harm.

					

						(f)

						Clarification of illegal gun transfers To commit drug

			 trafficking crime or crimes of violence

						Section 924(h) of title 18, United States Code, is amended to

			 read as follows:

						

							

								(h)

								Illegal transfers

								Whoever knowingly transfers a firearm, knowing that the firearm

				will be used to commit, or possessed in furtherance of, a crime of violence (as

				defined in subsection (c)(3)) or drug trafficking crime (as defined in

				subsection (c)(2)), shall be imprisoned for not more than 10 years, fined under

				this title, or both.

							.

					

						(g)

						Amendment of special sentencing provision

						Section 3582(d) of title 18, United States Code, is

			 amended—

						

							(1)

							by striking chapter 95 (racketeering) or 96 (racketeer

			 influenced and corrupt organizations) of this title and inserting

			 section 521 (criminal street gangs) or 522 (violent crimes in

			 furtherance or in aid of criminal street gangs), in chapter 95 (racketeering)

			 or 96 (racketeer influenced and corrupt organizations),; and

						

							(2)

							by inserting a criminal street gang or before

			 an illegal enterprise.

						

						(h)

						Conforming amendment relating to orders for

			 restitution

						Section 3663(c)(4) of title 18, United States Code, is amended by

			 striking chapter 46 or chapter 96 of this title and inserting

			 section 521, under chapter 46 or 96,.

					

						(i)

						Special provision for Indian country

						No person subject to the criminal jurisdiction of an Indian

			 tribal government shall be subject to section 3559(e) of title 18, United

			 States Code, for any offense for which Federal jurisdiction is solely

			 predicated on Indian country (as defined in section 1151 of such title 18) and

			 which occurs within the boundaries of such Indian country unless the governing

			 body of such Indian tribe elects to subject the persons under the criminal

			 jurisdiction of the tribe to section 3559(e) of such title 18.

					

					106.

					Increased penalties for use of interstate commerce facilities

			 in the Commission of murder-for-hire and other felony crimes of

			 violence

					Section 1958 of title 18,

			 United States Code, is amended—

					

						(1)

						by striking the header and inserting the following:

						

							

								1958.

								Use of interstate commerce facilities in the Commission of

				murder-for-hire and other felony crimes of violence

							;

						and

						(2)

						by amending subsection (a) to read as follows:

						

							

								(a)

								Any person who travels in or causes another (including the

				intended victim) to travel in interstate or foreign commerce, or uses or causes

				another (including the intended victim) to use the mail or any facility in

				interstate or foreign commerce, with intent that a murder or other felony crime

				of violence be committed in violation of the laws of any State or the United

				States as consideration for the receipt of, or as consideration for a promise

				or agreement to pay, anything of pecuniary value, or who conspires to do

				so—

								

									(1)

									may be fined under this title and shall be imprisoned not more

				than 20 years;

								

									(2)

									if personal injury results, may be fined under this title and

				shall be imprisoned for not more than 30 years; and

								

									(3)

									if death results, may be fined not more than $250,000, and

				shall be punished by death or imprisoned for any term of years or for life, or

				both.

								.

					

					107.

					Increased penalties for violent crimes in aid of racketeering

			 activity

					Section 1959(a) of title 18,

			 United States Code, is amended to read as follows:

					

						

							(a)

							Any person who, as consideration for the receipt of, or as

				consideration for a promise or agreement to pay, anything of pecuniary value

				from an enterprise engaged in racketeering activity, or for the purpose of

				gaining entrance to or maintaining or increasing position in an enterprise

				engaged in racketeering activity, or in furtherance or in aid of an enterprise

				engaged in racketeering activity, murders, kidnaps, sexually assaults (which

				means any offense that involved conduct that would violate chapter 109A if the

				conduct occurred in the special maritime and territorial jurisdiction), maims,

				assaults with a dangerous weapon, commits assault resulting in serious bodily

				injury upon, or threatens to commit a crime of violence against any individual

				in violation of the laws of any State or the United States, or attempts or

				conspires to do so, shall be punished, in addition and consecutive to the

				punishment provided for any other violation of this chapter—

							

								(1)

								for murder, by death or imprisonment for any term of years or

				for life, a fine under this title, or both;

							

								(2)

								for kidnapping or sexual assault, by imprisonment for any term

				of years or for life, a fine under this title, or both;

							

								(3)

								for maiming, by imprisonment for any term of years or for life,

				a fine under this title, or both;

							

								(4)

								for assault with a dangerous weapon or assault resulting in

				serious bodily injury, by imprisonment for not more than 30 years, a fine under

				this title, or both;

							

								(5)

								for threatening to commit a crime of violence, by imprisonment

				for not more than 10 years, a fine under this title, or both;

							

								(6)

								for attempting or conspiring to commit murder, kidnapping,

				maiming, or sexual assault, by imprisonment for not more than 30 years, a fine

				under this title, or both; and

							

								(7)

								for attempting or conspiring to commit assault with a dangerous

				weapon or assault which would result in serious bodily injury, by imprisonment

				for not more than 20 years, a fine under this title, or both.

							.

				

					108.

					Murder and other violent crimes committed during and in

			 relation to a drug trafficking crime

					

						(a)

						In general

						Part D of the Controlled Substances

			 Act (21 U.S.C. 841 et seq.) is amended by adding at the end the

			 following:

						

							

								424.

								Murder and other violent crimes committed during and in

		  relation to a drug trafficking crime(a)

									In generalAny person who, during and in

				relation to any drug trafficking crime, murders, kidnaps, sexually assaults

				(which means any offense that involved conduct that would violate chapter 109A

				if the conduct occurred in the special maritime and territorial jurisdiction),

				maims, assaults with a dangerous weapon, commits assault resulting in serious

				bodily injury upon, commits any other crime of violence or threatens to commit

				a crime of violence against, any individual, or attempts or conspires to do so,

				shall be punished, in addition and consecutive to the punishment provided for

				the drug trafficking crime—

									

										(1)

										in the case of murder, by death or imprisonment for any term of

				years or for life, a fine under title 18, United States Code, or both;

									

										(2)

										in the case of kidnapping or sexual assault by imprisonment for

				any term of years or for life, a fine under such title 18, or both;

									

										(3)

										in the case of maiming, by imprisonment for any term of years

				or for life, a fine under such title 18, or both;

									

										(4)

										in the case of assault with a dangerous weapon or assault

				resulting in serious bodily injury, by imprisonment not more than 30 years, a

				fine under such title 18, or both;

									

										(5)

										in the case of committing any other crime of violence, by

				imprisonment for not more than 20 years, a fine under this title, or

				both;

									

										(6)

										in the case of threatening to commit a crime of violence

				specified in paragraphs (1) through (4), by imprisonment for not more than 10

				years, a fine under such title 18, or both;

									

										(7)

										in the case of attempting or conspiring to commit murder,

				kidnapping, maiming, or sexual assault, by imprisonment for not more than 30

				years, a fine under such title 18, or both; and

									

										(8)

										in the case of attempting or conspiring to commit a crime

				involving assault with a dangerous weapon or assault resulting in serious

				bodily injury, by imprisonment for not more than 20 years, a fine under such

				title 18, or both.

									

									(b)

									VenueA prosecution for a violation of this

				section may be brought in—

									

										(1)

										the judicial district in which the murder or other crime of

				violence occurred; or

									

										(2)

										any judicial district in which the drug trafficking crime may

				be prosecuted.

									

									(c)

									Applicable death penalty proceduresA defendant

				who has been found guilty of an offense under this section for which a sentence

				of death is provided shall be subject to the provisions of chapter 228 of title

				18, United States Code.

								

									(d)

									DefinitionsAs used in this section—

									

										(1)

										the term crime of violence has the meaning given

				that term in section 16 of title 18, United States Code; and

									

										(2)

										the term drug trafficking crime has the meaning

				given that term in section 924(c)(2) of title 18, United States Code.

									.

					

						(b)

						Clerical amendment

						The table of contents for the Controlled Substances Act is amended by

			 inserting after the item relating to section 423, the following:

						

							

								Sec. 424. Murder and other violent crimes

				committed during and in relation to a drug trafficking

				crime.

							

							.

					

				B

				Increased Federal resources To suppress, deter, and prevent

			 at-Risk youth from joining illegal street gangs

				

					110.

					Designation of and assistance for high intensity

			 interstate gang activity areas

					

						(a)

						Definitions

						In this section the following definitions shall apply:

						

							(1)

							Governor

							The term Governor means a Governor of a State or the

			 Mayor of the District of Columbia.

						

							(2)

							High intensity interstate gang activity area

							The term high intensity interstate gang activity

			 area means an area within a State that is designated as a high intensity

			 interstate gang activity area under subsection (b)(1).

						

							(3)

							State

							The term State means a State of the United States,

			 the District of Columbia, and any commonwealth, territory, or possession of the

			 United States. The term State shall include an Indian

			 tribe, as defined by section 102 of the Federally Recognized Indian

			 Tribe List Act of 1994 (25 U.S.C. 479a).

						

						(b)

						High intensity interstate gang activity areas

						

							(1)

							Designation

							The Attorney General, after consultation with the Governors of

			 appropriate States, may designate as high intensity interstate gang activity

			 areas, specific areas that are located within 1 or more States. To the extent

			 that the goals of a high intensity interstate gang activity area (HIIGAA)

			 overlap with the goals of a high intensity drug trafficking area (HIDTA), the

			 Attorney General may merge the 2 areas to serve as a dual-purpose entity. The

			 Attorney General may not make the final designation of a high intensity

			 interstate gang activity area without first consulting with and receiving

			 comment from local elected officials representing communities within the State

			 of the proposed designation.

						

							(2)

							Assistance

							In order to provide Federal assistance to high intensity

			 interstate gang activity areas, the Attorney General shall—

							

								(A)

								establish criminal street gang enforcement teams, consisting of

			 Federal, State, and local law enforcement authorities, for the coordinated

			 investigation, disruption, apprehension, and prosecution of criminal street

			 gangs and offenders in each high intensity interstate gang activity

			 area;

							

								(B)

								direct the reassignment or detailing from any Federal department

			 or agency (subject to the approval of the head of that department or agency, in

			 the case of a department or agency other than the Department of Justice) of

			 personnel to each criminal street gang enforcement team; and

							

								(C)

								provide all necessary funding for the operation of the criminal

			 street gang enforcement team in each high intensity interstate gang activity

			 area.

							

							(3)

							Composition of criminal street gang enforcement team

							The team established pursuant to paragraph (2)(A) shall consist

			 of agents and officers, where feasible, from—

							

								(A)

								the Bureau of Alcohol, Tobacco, Firearms, and Explosives;

							

								(B)

								the Department of Homeland Security;

							

								(C)

								the Department of Housing and Urban Development;

							

								(D)

								the Drug Enforcement Administration;

							

								(E)

								the Internal Revenue Service;

							

								(F)

								the Federal Bureau of Investigation;

							

								(G)

								the United States Marshal’s Service;

							

								(H)

								the United States Postal Service;

							

								(I)

								State and local law enforcement; and

							

								(J)

								Federal, State and local prosecutors.

							

							(4)

							Criteria for designation

							In considering an area for designation as a high intensity

			 interstate gang activity area under this section, the Attorney General shall

			 consider—

							

								(A)

								the current and predicted levels of gang crime activity in the

			 area;

							

								(B)

								the extent to which violent crime in the area appears to be

			 related to criminal street gang activity, such as drug trafficking, murder,

			 robbery, assaults, carjacking, arson, kidnapping, extortion, and other criminal

			 activity;

							

								(C)

								the extent to which State and local law enforcement agencies have

			 committed resources to—

								

									(i)

									respond to the gang crime problem; and

								

									(ii)

									participate in a gang enforcement team;

								

								(D)

								the extent to which a significant increase in the allocation of

			 Federal resources would enhance local response to the gang crime activities in

			 the area; and

							

								(E)

								any other criteria that the Attorney General considers to be

			 appropriate.

							

						(c)

						Authorization of appropriations

						

							(1)

							In general

							There are authorized to be appropriated $100,000,000 for each of

			 the fiscal years 2005 to 2009 to carry out this section.

						

							(2)

							Use of funds

							Of amounts made available under paragraph (1) in each fiscal

			 year—

							

								(A)

								50 percent shall be used to carry out subsection (b)(2);

			 and

							

								(B)

								50 percent shall be used to make grants available for

			 community-based programs to provide crime prevention, research, and

			 intervention services that are designed for gang members and at-risk youth in

			 areas designated pursuant to this section as high intensity interstate gang

			 activity areas.

							

							(3)

							Reporting requirements

							By February 1st of each year, the Attorney General shall provide

			 a report to Congress which describes, for each designated high intensity

			 interstate gang activity area—

							

								(A)

								the specific long-term and short-term goals and

			 objectives;

							

								(B)

								the measurements used to evaluate the performance of the high

			 intensity interstate gang activity area in achieving the long-term and

			 short-term goals;

							

								(C)

								the age, composition, and membership of

			 gangs;

							

								(D)

								the number and nature of crimes committed by

			 gangs; and

							

								(E)

								the definition of the term gang used to compile this

			 report.

							

					111.

					Enhancement of Project Safe Neighborhoods initiative To improve

			 enforcement of criminal laws against violent gangs

					

						(a)

						In general

						While maintaining the focus of Project Safe Neighborhoods as a

			 comprehensive, strategic approach to reducing gun violence in America, the

			 Attorney General is authorized to expand the Project Safe Neighborhoods program

			 to require each United States attorney to—

						

							(1)

							identify, investigate, and prosecute significant criminal street

			 gangs operating within their district;

						

							(2)

							coordinate the identification, investigation, and prosecution of

			 criminal street gangs among Federal, State, and local law enforcement agencies;

			 and

						

							(3)

							coordinate and establish criminal street gang enforcement teams,

			 established under section 110(b), in high intensity interstate gang activity

			 areas within a United States attorney’s district.

						

						(b)

						Additional staff for Project Safe Neighborhoods

						

							(1)

							In general

							The Attorney General may hire Assistant United States attorneys,

			 non-attorney coordinators, or paralegals to carry out the provisions of this

			 section.

						

							(2)

							Authorization of appropriations

							There are authorized to be appropriated $7,500,000 for each of

			 the fiscal years 2005 through 2009 to carry out this section.

						

					112.

					Additional resources needed by the Federal Bureau of

			 Investigation To investigate and prosecute violent criminal street

			 gangs

					

						(a)

						Responsibilities of Attorney General

						The Attorney General is authorized to require the Federal Bureau

			 of Investigation to—

						

							(1)

							increase funding for the Safe Streets Program; and

						

							(2)

							support the criminal street gang enforcement teams, established

			 under section 110(b), in designated high intensity interstate gang activity

			 areas.

						

						(b)

						Authorization of appropriations

						

							(1)

							In general

							In addition to amounts otherwise authorized, there are authorized

			 to be appropriated to the Attorney General $5,000,000 for each of the fiscal

			 years 2005 through 2009 to carry out the Safe Streets Program.

						

							(2)

							Availability

							Any amounts appropriated pursuant to paragraph (1) shall remain

			 available until expended.

						

					113.

					Grants to prosecutors and law enforcement To combat violent

			 crime and To protect witnesses and victims of crimes

					

						(a)

						In general

						Section 31702 of the Violent

			 Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13862) is

			 amended—

						

							(1)

							in paragraph (3), by striking and at the

			 end;

						

							(2)

							in paragraph (4), by striking the period at the end and inserting

			 a semicolon; and

						

							(3)

							by adding at the end the following:

							

								

									(5)

									to hire additional prosecutors to—

									

										(A)

										allow more cases to be prosecuted; and

									

										(B)

										reduce backlogs;

									

									(6)

									to fund technology, equipment, and training for prosecutors and

				law enforcement in order to increase accurate identification of gang members

				and violent offenders, and to maintain databases with such information to

				facilitate coordination among law enforcement and prosecutors; and

								

									(7)

									to create and expand witness and victim protection programs to

				prevent threats, intimidation, and retaliation against victims of, and

				witnesses to, violent crimes.

								.

						

						(b)

						Authorization of appropriations

						Section 31707 of the Violent

			 Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13867) is

			 amended to read as follows:

						

							

								31707.

								Authorization of appropriations

								

									(a)

									In general

									There are authorized to be appropriated $20,000,000 for each of

				the fiscal years 2005 through 2009 to carry out this subtitle.

								

									(b)

									Use of funds

									Of the amounts made available under subsection (a), in each

				fiscal year 60 percent shall be used to carry out section 31702(7) to create

				and expand witness and victim protection programs to prevent threats,

				intimidation, and retaliation against victims of, and witnesses to, violent

				crimes.

								.

					

					114.

					Reauthorize the gang resistance education and training projects

			 program

					Section 32401(b) of the

			 Violent Crime Control Act of 1994 (42 U.S.C. 13921(b)) is amended by striking

			 paragraphs (1) through (6) and inserting the following:

					

						

							(1)

							$20,000,000 for fiscal year 2005;

						

							(2)

							$20,000,000 for fiscal year 2006;

						

							(3)

							$20,000,000 for fiscal year 2007;

						

							(4)

							$20,000,000 for fiscal year 2008; and

						

							(5)

							$20,000,000 for fiscal year 2009.

						.

				

			II

			Violent crime reforms needed to deter and prevent illegal gang

			 crime

			

				201.

				Multiple interstate murder

				Chapter 51 of title 18, United

			 States Code, is amended by adding at the end of the new section:

				

					

						1123.

						Multiple murders in furtherance of common scheme of

				purpose

						

							(a)

							In general

							Whoever, having committed murder in violation of the laws of

				any State or the United States, moves or travels in interstate or foreign

				commerce with the intent to commit one or more murders in violation of the laws

				of any State or the United States, and thereafter commits one or more murders

				in violation of the laws of any State or the United States in furtherance of a

				common scheme or purpose, or who conspires to do so—

							

								(1)

								shall be fined under this title, imprisoned for not more than

				30 years, or both, for each murder; and

							

								(2)

								if death results, may be fined not more than $250,000 under

				this title, and shall be punished by death or imprisoned for any term of years

				or for life for each murder.

							

							(b)

							Definition

							The term State means each of the several States of

				the United States, the District of Columbia, and any commonwealth, territory,

				or possession of the United States.

						.

			

				202.

				Expansion of rebuttable presumption against release of persons

			 charged with firearms offenses

				Section 3142 of title 18,

			 United States Code, is amended—

				

					(1)

					in subsection (e), in the matter following paragraph (3)—

					

						(A)

						by inserting an offense under section 922(g)(1) where the

			 underlying conviction is a serious drug offense as defined in section

			 924(e)(2)(A) of title 18, United States Code, for which a period of not more

			 than 10 years has elapsed since the date of the conviction or the release of

			 the person from imprisonment, whichever is later, or is a serious violent

			 felony as defined in section 3559(c)(2)(F) of title 18, United States

			 Code, after that the person committed; and

					

						(B)

						by inserting or before the

			 Maritime;

					

					(2)

					in subsection (f)(1)—

					

						(A)

						in subparagraph (C), by striking or at the end;

			 and

					

						(B)

						by adding at the end the following:

						

							

								(E)

								an offense under section 922(g); or

							; and

					

					(3)

					in subsection (g), by amending paragraph (1) to read as

			 follows:

					

						

							(1)

							the nature and circumstances of the offense charged, including

				whether the offense is a crime of violence, or involves a drug, firearm,

				explosive, or destructive devise;

						.

				

				203.

				Venue in capital cases

				Section 3235 of title 18,

			 United States Code, is amended to read as follows:

				

					

						3235.

						Venue in capital cases

						

							(a)

							The trial for any offense punishable by death shall be held in

				the district where the offense was committed or in any district in which the

				offense began, continued, or was completed.

						

							(b)

							If the offense, or related conduct, under subsection (a)

				involves activities which affect interstate or foreign commerce, or the

				importation of an object or person into the United States, such offense may be

				prosecuted in any district in which those activities occurred.

						.

			

				204.

				Statute of limitations for violent crime

				

					(a)

					In general

					Chapter 214 of title 18, United States Code, is amended by adding

			 at the end the following:

					

						

							3297.

							Violent crime offenses

							Except as otherwise

				expressly provided by law, no person shall be prosecuted, tried, or punished

				for any noncapital felony, crime of violence (as defined in section 16),

				including any racketeering activity or gang crime which involves any violent

				crime, unless the indictment is found or the information is instituted by the

				later of—

							

								(1)

								10 years after the date on which the alleged violation

				occurred;

							

								(2)

								10 years after the date on which the continuing offense was

				completed; or

							

								(3)

								8 years after the date on which the alleged violation was first

				discovered.

							.

				

					(b)

					Clerical amendment

					The table of sections at the beginning of chapter 214 of title

			 18, United States Code, is amended by adding at the end the following:

					

						

							3296. Violent crime

				offenses.

						

						.

				

				205.

				Predicate crimes for authorization of interception of wire,

			 oral, and electronic communications

				Section 2516(1) of title 18,

			 United States Code, is amended—

				

					(1)

					in paragraph (q), by striking or’.;

				

					(2)

					by redesignating paragraph (r) as paragraph (u); and

				

					(3)

					by inserting after paragraph (q) the following:

					

						

							(r)

							any violation of section 424 of the

				Controlled Substances Act (relating to

				murder and other violent crimes in furtherance of a drug trafficking

				crime);

						

							(s)

							any violation of 1123 of title 18, United States Code (relating

				to multiple interstate murder);

						

							(t)

							any violation of section 521, 522, or 523 (relating to criminal

				street gangs); or

						.

				

				206.

				Clarification to hearsay exception for forfeiture by

			 wrongdoing

				Rule 804(b)(6) of the Federal

			 Rules of Evidence is amended to read as follows:

				

					

						(6)

						Forfeiture by wrongdoing. A

				statement offered against a party that has engaged, acquiesced, or conspired,

				in wrongdoing that was intended to, and did, procure the unavailability of the

				declarant as a witness.

					.

			

				207.

				Clarification of venue for retaliation against a

			 witness

				Section 1513 of title 18,

			 United States Code, is amended by—

				

					(1)

					redesignating subsection (e) beginning with Whoever

			 conspires as subsection (f); and

				

					(2)

					adding at the end the following:

					

						

							(g)

							A prosecution under this section may be brought in the district

				in which the official proceeding (whether or not pending, about to be

				instituted or was completed) was intended to be affected or was completed, or

				in which the conduct constituting the alleged offense occurred.

						.

				

				208.

				Amendment of sentencing guidelines relating to certain gang and

			 violent crimes

				

					(a)

					Directive to the United States Sentencing Commission

					Pursuant to its authority under section 994(p) of title 28,

			 United States Code, and in accordance with this section, the United States

			 Sentencing Commission shall review and, if appropriate, amend its guidelines

			 and its policy statements to conform to the provisions of title I and this

			 title.

				

					(b)

					Requirements

					In carrying out this section, the Sentencing Commission

			 shall—

					

						(1)

						establish new guidelines and policy statements, as warranted, in

			 order to implement new or revised criminal offenses created under this

			 title;

					

						(2)

						ensure that the sentencing guidelines and policy statements

			 reflect the serious nature of the offenses and the penalties set forth in this

			 title, the growing incidence of serious gang and violent crimes, and the need

			 to modify the sentencing guidelines and policy statements to deter, prevent,

			 and punish such offenses;

					

						(3)

						consider the extent to which the guidelines and policy statements

			 adequately address—

						

							(A)

							whether the guideline offense levels and enhancements for gang

			 and violent crimes—

							

								(i)

								are sufficient to deter and punish such offenses; and

							

								(ii)

								are adequate in view of the statutory increases in penalties

			 contained in the Act; and

							

							(B)

							whether any existing or new specific offense characteristics

			 should be added to reflect congressional intent to increase gang and violent

			 crime penalties, punish offenders, and deter gang and violent crime;

						

						(4)

						assure reasonable consistency with other relevant directives and

			 with other sentencing guidelines;

					

						(5)

						account for any additional aggravating or mitigating

			 circumstances that might justify exceptions to the generally applicable

			 sentencing ranges;

					

						(6)

						make any necessary conforming changes to the sentencing

			 guidelines; and

					

						(7)

						assure that the guidelines adequately meet the purposes of

			 sentencing under section 3553(a)(2) of title 18, United States Code.

					

				209.

				Increased penalties for criminal use of firearms in crimes of

			 violence and drug trafficking

				

					(a)

					In general

					Section 924(c)(1)(A) of title 18, United States Code, is

			 amended—

					

						(1)

						by striking shall and inserting or

			 conspires to commit any of the above acts, shall, for each instance in which

			 the firearm is used, carried, or possessed;

					

						(2)

						in clause (i), by striking 5 years and inserting

			 7 years; and

					

						(3)

						by striking clause (ii).

					

					(b)

					Conforming amendments

					Section 924 of title 18, United States Code, is amended—

					

						(1)

						in subsection (c), by striking paragraph (4); and

					

						(2)

						by striking subsection (o).

					

				210.

				Possession of firearms by dangerous felons

				

					(a)

					In general

					Section 924(e) of title 18, United States Code, is amended to

			 read as follows:

					

						

							(e)

							(1)

								In the case of a person who violates section 922(g) of this

				title and has previously been convicted by any court referred to in section

				922(g)(1) for a violent felony or a serious drug offense shall—

								

									(A)

									in the case of 1 such prior conviction, where a period of not

				more than 10 years has elapsed since the date of conviction or release of the

				person from imprisonment for that conviction, be subject to imprisonment for

				not more than 15 years, a fine under this title, or both;

								

									(B)

									in the case of 2 such prior convictions, committed on occasions

				different from one another, and where a period of not more than 10 years has

				elapsed since the date of conviction or release of the person from imprisonment

				for that conviction, be subject to imprisonment for not more than 20 years, a

				fine under this title, or both; and

								

									(C)

									in the case of 3 such prior convictions, committed on occasions

				different from one another, be subject to imprisonment for not less than 15

				years, a fine under this title, or both, and notwithstanding any other

				provision of law, the court shall not suspend the sentence of, or grant a

				probationary sentence to, such person with respect to the conviction under

				section 922(g).

								

								(2)

								As used in this subsection—

								

									(A)

									the term serious drug offense means—

									

										(i)

										an offense under the Controlled

				Substances Act (21 U.S.C. 801 et seq.), the

				Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or the

				Maritime Drug Law Enforcement Act (46 U.S.C. App. 1901

				et seq.), punishable by a maximum term of imprisonment of not less than 10

				years; or

									

										(ii)

										an offense under State law, involving manufacturing,

				distributing, or possessing with intent to manufacture or distribute, a

				controlled substance (as defined in section 102 of the

				Controlled Substances Act

				(21 U.S.C.

				802)), punishable by a maximum term of imprisonment of not less

				than 10 years;

									

									(B)

									the term violent felony means any crime punishable

				by a term of imprisonment exceeding 1 year, or any act of juvenile delinquency

				involving the use or carrying of a firearm, knife, or destructive device that

				would be punishable by a maximum term of imprisonment for such term if

				committed by an adult, that—

									

										(i)

										has, as an element of the crime or act, the use, attempted use,

				or threatened use of physical force against the person of another; or

									

										(ii)

										is burglary, arson, or extortion, involves the use of

				explosives, or otherwise involves conduct that presents a serious potential

				risk of physical injury to another; and

									

									(C)

									the term conviction includes a finding that a

				person has committed an act of juvenile delinquency involving a violent

				felony.

								.

				

					(b)

					Amendment to sentencing guidelines

					Pursuant to its authority under section 994(p) of title 28,

			 United States Code, the United States Sentencing Commission shall amend the

			 Federal Sentencing Guidelines to provide for an appropriate increase in the

			 offense level for violations of section 922(g) of title 18, United States Code,

			 in accordance with section 924(e) of such title 18, as amended by subsection

			 (a).

				

				211.

				Conforming amendment

				The matter before paragraph

			 (1) in section 922(d) of title 18, United States Code, is amended by inserting

			 , transfer, after sell.

			

			III

			Juvenile crime reform for violent offenders

			

				301.

				Treatment of Federal juvenile offenders

				

					(a)

					In general

					Section 5032 of title 18, United States Code, is amended to read

			 as follows:

					

						

							5032.

							Delinquency proceedings in district courts; juveniles tried

				as adults; transfer for criminal prosecution

							

								(a)

								Delinquency proceedings in district courts

								

									(1)

									In general

									A juvenile alleged to have committed an act of juvenile

				delinquency, other than a violation of law committed within the special

				maritime and territorial jurisdiction of the United States for which the

				maximum authorized term of imprisonment does not exceed 6 months, shall not be

				proceeded against in any court of the United States unless the Attorney

				General, after investigation, certifies to the appropriate district court of

				the United States that—

									

										(A)

										the juvenile court or other appropriate court of a State does

				not have jurisdiction or refuses to assume jurisdiction over that juvenile with

				respect to such alleged act of juvenile delinquency;

									

										(B)

										the State does not have available programs and services

				adequate for the needs of juveniles; or

									

										(C)

										the offense charged is a crime of violence that is a felony or

				an offense described in section 401 of the Controlled Substances Act (21 U.S.C. 841),

				section 1002(a), 1003, 1005, 1009, or 1010(b) (1), (2), or (3) of the

				Controlled Substances Import and Export Act (21 U.S.C. 952(a), 953, 955, 959,

				960(b) (1), (2), (3)), section 922(x), or section 924 (b), (g), or (h) of this

				title, and there is a substantial Federal interest in the case or the offense

				to warrant the exercise of Federal jurisdiction.

									

									(2)

									Failure to certify

									If the Attorney General does not certify under paragraph (1),

				the juvenile shall be surrendered to the appropriate legal authorities of such

				State.

								

									(3)

									Federal proceedings

									If an alleged juvenile delinquent is not surrendered to the

				authorities of a State pursuant to this section, any proceedings against him

				shall be in an appropriate district court of the United States. For such

				purposes, the court may be convened at any time and place within the district,

				in chambers or otherwise. The Attorney General shall proceed by information or

				as authorized under section 3401(g) of this title, and no criminal prosecution

				shall be instituted for the alleged act of juvenile delinquency except as

				provided below.

								

								(b)

								Transfer for Federal criminal prosecution

								

									(1)

									In general

									A juvenile who is alleged to have committed an act of juvenile

				delinquency and who is not surrendered to State authorities shall be proceeded

				against under this chapter unless—

									

										(A)

										the juvenile has requested in writing upon advice of counsel to

				be proceeded against as an adult;

									

										(B)

										with respect to a juvenile 15 years and older alleged to have

				committed an act after his fifteenth birthday which if committed by an adult

				would be a felony that is a crime of violence or an offense described in

				section 401 of the Controlled Substances

				Act (21

				U.S.C. 841), or section 1002(a), 1005, or 1009 of the

				Controlled Substances Import and Export Act (21 U.S.C. 952(a), 955, 959), or

				section 922(x) of this title, or in section 924 (b), (g), or (h) of this title,

				the Attorney General makes a motion to transfer the criminal prosecution on the

				basis of the alleged act in the appropriate district court of the United States

				and the court finds, after hearing, such transfer would be in the interest of

				justice as provided in paragraph (2); or

									

										(C)

										with respect to a juvenile 13 years and older alleged to have

				committed an act after his thirteenth birthday which if committed by an adult

				would be a felony that is the crime of violence under section 113 (a), (b),

				(c), 1111, 1113, or, if the juvenile possessed a firearm during the offense, an

				offense under section 2111, 2113, 2241(a), or 2241(c), the Attorney General

				makes a motion to transfer the criminal prosecution on the basis of the alleged

				act in the appropriate district court of the United States and the court finds,

				after hearing, such transfer would be in the interest of justice as provided in

				paragraph (2).

									Notwithstanding sections 1152 and

				1153, no person subject to the criminal jurisdiction of an Indian tribal

				government shall be subject to subparagraph (C) for any offense the Federal

				jurisdiction for which is predicated solely on Indian country (as defined in

				section 1151), and which has occurred within the boundaries of such Indian

				country, unless the governing body of the tribe has elected that the preceding

				sentence have effect over land and persons subject to its criminal

				jurisdiction.

									(2)

									Factors

									

										(A)

										In general

										Evidence of the following factors shall be considered, and

				findings with regard to each factor shall be made in the record, in assessing

				whether a transfer under subparagraph (B) or (C) of paragraph (1), and

				paragraph (4) of subsection (d), would be in the interest of justice:

										

											(i)

											The age and social background of the juvenile.

										

											(ii)

											The nature of the alleged offense, including the extent to

				which the juvenile played a leadership role in an organization, or otherwise

				influenced other persons to take part in criminal activities.

										

											(iii)

											Whether prosecution of the juvenile as an adult would protect

				public safety.

										

											(iv)

											The extent and nature of the juvenile’s prior delinquency

				record.

										

											(v)

											The juvenile’s present intellectual development and

				psychological maturity.

										

											(vi)

											The nature of past treatment efforts and the juvenile’s

				response to such efforts.

										

											(vii)

											The availability of programs designed to treat the juvenile’s

				behavioral problems.

										

										(B)

										Nature of the offense

										In considering the nature of the offense, as required by this

				paragraph, the court shall consider the extent to which the juvenile played a

				leadership role in an organization, or otherwise influenced other persons to

				take part in criminal activities, involving the use or distribution of

				controlled substances or firearms. Such a factor, if found to exist, shall

				weigh in favor of a transfer to adult status, but the absence of this factor

				shall not preclude such a transfer.

									

										(C)

										Notice

										Reasonable notice of the transfer hearing under subparagraph

				(B) or (C) of paragraph (1) shall be given to the juvenile, the juvenile’s

				parents, guardian, or custodian and to the juvenile’s counsel. The juvenile

				shall be assisted by counsel during the transfer hearing, and at every other

				critical stage of the proceedings.

									

								(c)

								Mandatory transfer of juvenile 16 or older

								A juvenile who is alleged to have committed an act on or after

				his sixteenth birthday, which if committed by an adult would be a felony

				offense, that has an element thereof the use, attempted use, or threatened use

				of physical force against the person of another, or that, by its very nature,

				involves a substantial risk that physical force against the person of another,

				may be used in committing the offense or would be an offense described in

				section 32, 81, or 2275 or subsection (d), (e), (f), (h), or (i) of section 844

				of this title, subsection (d) or (e) or subparagraphs (A), (B), (C), (D), or

				(E) of subsection (b)(1) of section 401 of the Controlled Substances Act, or section 1002(a),

				1003, or 1009, or paragraphs (1), (2), or (3) of section 1010(b) of the

				Controlled Substances Import and Export Act (21 U.S.C. 952(a), 953, 959,

				960(b) (1), (2), and (3)), and who has previously been found guilty of an act

				which if committed by an adult would have been one of the offenses set forth in

				this subsection or subsection (b), or an offense in violation of a State felony

				statute that would have been such an offense if a circumstance giving rise to

				Federal jurisdiction had existed, shall be transferred, upon notification by

				the United States, to the appropriate district court of the United States for

				criminal prosecution.

							

								(d)

								Sixteen and seventeen year olds charged with the most serious

				violent felonies

								

									(1)

									In general

									Notwithstanding any other provision of law, a juvenile may be

				prosecuted as an adult if the juvenile is alleged to have committed, conspired,

				solicited or attempted to commit, on or after the day the juvenile attains the

				age of 16 any offense involving—

									

										(A)

										murder;

									

										(B)

										manslaughter;

									

										(C)

										assault with intent to commit murder;

									

										(D)

										sexual assault (which means any offense that involves conduct

				that would violate chapter 109A if the conduct occurred in the special maritime

				and territorial jurisdiction);

									

										(E)

										robbery (as described in section 2111, 2113, or 2118);

									

										(F)

										carjacking with a dangerous weapon;

									

										(G)

										extortion;

									

										(H)

										arson;

									

										(I)

										firearms use;

									

										(J)

										firearms possession (as described in section 924(c);

									

										(K)

										drive-by shooting;

									

										(L)

										kidnapping;

									

										(M)

										maiming;

									

										(N)

										assault resulting in serious bodily injury; or

									

										(O)

										obstruction of justice (as described in 1512(a)(1)) on or after

				the day the juvenile attains the age of 16.

									

									(2)

									Other offenses

									In a prosecution under this subsection the juvenile may be

				prosecuted and convicted as an adult for any other offense which is properly

				joined under the Federal Rules of Criminal Procedure, and may also be convicted

				as an adult of a lesser included offense.

								

									(3)

									Reviewability

									Except as otherwise provided by this subsection, a

				determination to approve or not to approve, or to institute or not to

				institute, a prosecution under this subsection shall not be reviewable in any

				court.

								

									(4)

									Prosecution

									(A)

										In any prosecution of a juvenile under this subsection, upon

				motion of the defendant, the court in which the criminal charges have been

				filed shall after a hearing determine whether to issue an order that the

				defendant should be transferred to juvenile status.

									

										(B)

										A motion by a defendant under this paragraph shall not be

				considered unless filed no later than 30 days after the date on which the

				defendant initially appears through counsel or expressly waives the right to

				counsel and elects to proceed pro se.

									

										(C)

										The court shall not order the transfer of a defendant to

				juvenile status under this paragraph unless the defendant establishes by clear

				and convincing evidence that removal to juvenile status would be in the

				interest of justice. In making a determination under this paragraph, the court

				shall consider the factors specified in subsection (b)(2) of this

				section.

									

									(5)

									Order

									An order of the court made in ruling on a motion by a defendant

				to transfer a defendant to juvenile status under this subsection shall not be a

				final order for the purpose of enabling an appeal, except that an appeal by the

				United States shall lie to a court of appeals pursuant to section 3731 of this

				title from an order of a district court removing a defendant to juvenile

				status. Upon receipt of a notice of appeal of an order under this paragraph, a

				court of appeals shall hear and determine the appeal on an expedited basis. The

				court of appeals shall give due regard to the opportunity of the district court

				to judge the credibility of the witnesses, and shall accept the findings of

				fact of the district court unless they are clearly erroneous, and the court of

				appeals shall review de novo the district court’s application of the law to the

				facts.

								

								(e)

								Sixteen and seventeen year olds charged with other serious

				violent felonies

								

									(1)

									In general

									Except as provided by subsection (d), a juvenile may be

				prosecuted as an adult if the juvenile is alleged to have committed an act on

				or after the day the juvenile attains the age of 16 which is committed by an

				adult would be a serious violent felony as described in paragraphs (2) and (3)

				of section 3559(a).

								

									(2)

									Other offenses

									In a prosecution under this subsection the juvenile may be

				prosecuted and convicted as an adult for any other offense which is properly

				joined under the Federal Rules of Criminal Procedure, and may also be convicted

				as an adult of a lesser included offense.

								

									(3)

									Reviewability

									Except as otherwise provided by this subsection, a

				determination to approve or not to approve, or to institute or not to

				institute, a prosecution under this subsection shall not be reviewable in any

				court.

								

									(4)

									Prosecution

									(A)

										In any prosecution of a juvenile under this subsection, upon

				motion of the defendant, the court in which the criminal charges have been

				filed shall after a hearing determine whether to issue an order that the

				defendant should be transferred to juvenile status.

									

										(B)

										A motion by a defendant under this paragraph shall not be

				considered unless filed no later than 30 days after the date on which the

				defendant initially appears through counsel or expressly waives the right to

				counsel and elects to proceed pro se.

									

										(C)

										The court shall not order the transfer of a defendant to

				juvenile status under this paragraph unless the defendant establishes by clear

				and convincing evidence that removal to juvenile status would be in the

				interest of justice. In making a determination under this paragraph, the court

				shall consider the factors specified in subsection (b)(2) of this

				section.

									

									(5)

									Order

									An order of the court made in ruling on a motion by a defendant

				to transfer a defendant to juvenile status under this subsection shall be a

				final order for the purpose of enabling an appeal. Upon receipt of a notice of

				appeal of an order under this paragraph, a court of appeals shall hear and

				determine the appeal on an expedited basis. The court of appeals shall give due

				regard to the opportunity of the district court to judge the credibility of the

				witnesses, and shall accept the findings of fact of the district court unless

				they are clearly erroneous, and the court of appeals shall review de novo the

				district court’s application of the law to the facts.

								

								(f)

								Proceedings

								

									(1)

									Subsequent proceeding barred

									Once a juvenile has entered a plea of guilty or the proceeding

				has reached the stage that evidence has begun to be taken with respect to a

				crime or an alleged act of juvenile delinquency subsequent criminal prosecution

				or juvenile proceedings based upon such alleged act of delinquency shall be

				barred.

								

									(2)

									Statements

									Statements made by a juvenile prior to or during a transfer

				hearing under this section shall not be admissible at subsequent criminal

				prosecutions except for impeachment purposes or in a prosecution for perjury or

				making a false statement.

								

									(3)

									Further proceedings

									Whenever a juvenile transferred to district court under

				subsection (b) or (c) is not convicted of the crime upon which the transfer was

				based or another crime which would have warranted transfer had the juvenile

				been initially charged with that crime, further proceedings concerning the

				juvenile shall be conducted pursuant to the provisions of this chapter.

								

									(4)

									Receipt of records

									A juvenile shall not be transferred to adult prosecution under

				subsection (b) nor shall a hearing be held under section 5037 (disposition

				after a finding of juvenile delinquency) until any prior juvenile court records

				of such juvenile have been received by the court, or the clerk of the juvenile

				court has certified in writing that the juvenile has no prior record, or that

				the juvenile’s record is unavailable and why it is unavailable.

								

									(5)

									Specific acts described

									Whenever a juvenile is adjudged delinquent pursuant to the

				provisions of this chapter, the specific acts which the juvenile has been found

				to have committed shall be described as part of the official record of the

				proceedings and part of the juvenile’s official record.

								

								(g)

								State

								For purposes of this section, the term State

				includes a State of the United States, the District of Columbia, and any

				commonwealth, territory, or possession of the United States.

							.

				

					(b)

					Conforming amendment

					The analysis for chapter 403 of title 18, United States Code, is

			 amended by striking the item relating to section 5032 and inserting the

			 following:

					

						

							5032. Delinquency proceedings in district

				courts; juveniles tried as adults; transfer for criminal

				prosecution.

						

						.

				

				302.

				Notification after arrest

				Section 5033 of title 18,

			 United States Code, is amended in the first sentence, by striking

			 immediately notify the Attorney General and and inserting

			 immediately, or as soon as practicable thereafter, notify the Attorney

			 General and shall promptly take reasonable steps to notify.

			

				303.

				Release and detention prior to disposition

				

					(a)

					Duties of magistrate judge

					Section 5034 of title 18, United States Code, is amended—

					

						(1)

						in the first undesignated paragraph, by striking The

			 magistrate judge shall insure and inserting the following:

						

							

								(a)

								In general

								

									(1)

									Representation by counsel

									The magistrate judge shall ensure

								;

					

						(2)

						in the second undesignated paragraph, by striking The

			 magistrate judge may appoint and inserting the following:

						

							

								(2)

								Guardian ad litem

								The magistrate judge may appoint

							;

					

						(3)

						in the third undesignated paragraph, by striking If the

			 juvenile and inserting the following:

						

							

								(b)

								Release prior to disposition

								Except as provided in subsection (c), if the juvenile

							; and

					

						(4)

						by adding at the end the following:

						

							

								(c)

								Release of certain juveniles

								

									(1)

									In general

									A juvenile, who is to be tried as an adult under section 5032,

				shall be released pending trial in accordance with the applicable provisions of

				chapter 207.

								

									(2)

									Conditions

									A release under paragraph (1) shall be conducted in the same

				manner, and shall be subject to the same terms, conditions, and sanctions for

				violation of a release condition, as provided for an adult under chapter

				207.

								

								(d)

								Penalty for an offense committed while on release

								

									(1)

									In general

									A juvenile alleged to have committed, while on release under

				this section, an offense that, if committed by an adult, would be a Federal

				criminal offense, shall be subject to prosecution under section 5032.

								

									(2)

									Applicability of certain penalties

									Section 3147 shall apply to a juvenile who is to be tried as an

				adult under section 5032 for an offense committed while on release under this

				section.

								.

					

					(b)

					Detention prior to disposition

					Section 5035 of title 18, United States Code, is amended—

					

						(1)

						by striking A juvenile and inserting the

			 following:

						

							

								(a)

								In general

								Except as provided in subsection (b), a juvenile

							; and

					

						(2)

						by adding at the end the following:

						

							

								(b)

								Detention of certain juveniles

								A juvenile who is to be tried as an adult under section 5032

				shall be subject to detention in accordance with chapter 207.

							.

					

				304.

				Speedy trial

				Section 5036 of title 18,

			 United States Code, is amended to read as follows:

				

					

						5036.

						Speedy trial

						

							(a)

							In general

							If an alleged delinquent, who is to be proceeded against as a

				juvenile pursuant to section 5032 and who is in detention pending trial, is not

				brought to trial within 70 days from the date upon which such detention began,

				the information shall be dismissed on motion of the alleged delinquent or at

				the direction of the court.

						

							(b)

							Periods of exclusion

							The periods of exclusion under section 3161(h) shall apply to

				this section.

						

							(c)

							Judicial considerations

							In determining whether an information should be dismissed with

				or without prejudice, the court shall consider—

							

								(1)

								the seriousness of the alleged act of juvenile

				delinquency;

							

								(2)

								the facts and circumstances of the case that led to the

				dismissal; and

							

								(3)

								the impact of a reprosecution on the administration of

				justice.

							.

			

				305.

				Federal Sentencing Guidelines

				

					(a)

					Application of guidelines to certain juvenile

			 defendants

					Section 994(h) of title 28, United States Code, is amended by

			 inserting , or in which the defendant is a juvenile who is tried as an

			 adult, after old or older.

				

					(b)

					Guidelines for juvenile cases

					Section 994 of title 28, United States Code, is amended by adding

			 at the end the following:

					

						

							(z)

							Guidelines for juvenile cases

							Not later than May 1, 2006, the Commission, pursuant to its

				rules and regulations and consistent with all pertinent provisions of any

				Federal statute, shall promulgate and distribute, to all courts of the United

				States and to the United States Probation System, guidelines, as described in

				this section, for use by a sentencing court in determining the sentence to be

				imposed in a criminal case if the defendant committed the offense as a

				juvenile, and is tried as an adult pursuant to section 5032 of title 18.

						.

				

